Citation Nr: 1223553	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for depression.

3.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis and hammer toe.

4.  Entitlement to an evaluation in excess of 10 percent for a fracture of the radial head of the right elbow.

5.  Entitlement to an evaluation in excess of 10 percent for a fracture of the 5th metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1993 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2006 rating decision denied the appellant's increased rating claims while the March 2010 rating decision denied the appellant's service connection claims.

In May 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the record has indicated that further development is necessary prior to adjudication of the appellant's claims for entitlement to increased evaluations for pes planus with plantar fasciitis and hammer toe, a fracture of the radial head of the right elbow and a fracture of the fifth metacarpal of the right hand.

In regard to the appellant's service-connected pes planus with plantar fasciitis and hammer toe, the most recent VA examination of record was in July 2008, nearly four years ago.  The July 2008 VA examiner found that the appellant had mildly symptomatic bilateral plantar fasciitis and mild pes planus.  The appellant has asserted that his foot disability has worsened since the last VA examination.  A February 2012 VA podiatrist consultation report reflects that the appellant complained of intermittent pain and post-static dyskinesia.  He had pain with flexion of the toes in the plantar fascia.  At a May 2012 Board hearing, the appellant reported having severe spasms in his feet, problems standing erect on his feet and problems with balance.  (May 2012 Hearing Transcript (Tr.) at 3)  Thus, the evidence indicates the appellant's service-connected foot disability has worsened.  VA has a duty to provide the veteran with a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Although the February 2012 VA podiatrist consultation report is helpful, it is not as thorough as a VA examination.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);  VAOPGCPREC 11-95 (1995).

The most recent VA examination evaluating the appellant's right elbow and right hand was in November 2010.  Since that time, at the hearing before the undersigned Veterans Law Judge in May 2012, the appellant reported that his symptoms have worsened.  (Tr. at 9, 12)  In addition, in an October 2010 statement, the appellant also reported that his right hand condition had worsened.  As such, the Board has no discretion and must remand the issues to afford the appellant an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right elbow and right hand disabilities.  See Snuffer, 10 Vet. App. at 403 (1997).

In a March 2010 rating decision, the RO denied entitlement to service connection for a left knee condition and depression.  The appellant filed a timely notice of disagreement with the decision in May 2010.  38 C.F.R. §§ 20.201, 20.300 (2011).  To date, the RO has not issued the appellant a Statement of the Case (SOC) with respect to the claims of entitlement to service connection for a left knee condition and entitlement to service connection for depression.  Under the circumstances, the Board must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The appellant has indicated that he received care at the Houston VA Medical Center.  (Tr. at 6)  VA treatment records were printed up to October 2009.  VA treatment records were also associated from February 2012.  However, the appellant's complete VA treatment records have not been associated with the claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA clinical records pertaining to the appellant from October 2009 to present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from October 2009 to present.  If no records are available, the claims folder must indicate this fact.

2.  Schedule the appellant for a VA examination(s) with an appropriate VA examiner(s) to determine the current severity of his bilateral pes planus with plantar fasciitis and hammer toe, fracture of the radial head of the right elbow, and fracture of the fifth metacarpal of the right hand.  The claims file, including a copy of this remand, must be made available to the examiner(s), and the examination report should reflect that a review of the claims folder was completed.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  

Any indicated diagnostic tests and studies should be accomplished prior to the completion of the examiner's report.  

* The examiner should describe all pertinent symptomatology and findings associated with the appellant's bilateral pes planus with plantar fasciitis and hammer toe, including whether the appellant's pes planus and/or plantar fasciitis is moderate, severe, or pronounced.  

The examiner should also specifically comment on whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities.  The examiner should also comment as to whether there is evidence of any of the following due to pes planus that is not improved by orthopedic shoes or appliances: marked pronation, extreme tenderness of plantar surfaces of the feet, and/or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Any opinions should be accompanied by a rationale.

* The examiner should describe all pertinent symptomatology and findings associated with the appellant's fracture of the radial head of the right elbow.  In particular, the examiner should discuss any associated limitation of motion or ankylosis of the right elbow and arm.

* The examiner should describe all pertinent symptomatology and findings associated with the appellant's fracture of the fifth metacarpal of the right hand.  The examiner should discuss any limitation of motion or ankylosis of the fifth metacarpal of the right hand.

The examiner should also discuss whether the appellant's disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

3.  Issue the appellant an SOC with respect to his claims of entitlement to service connection for a left knee condition and entitlement to service connection for depression, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

4.  Thereafter, readjudicate the issues on appeal of entitlement to an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis and hammer toe, entitlement to an evaluation in excess of 10 percent for a fracture of the radial head of the right elbow and entitlement to an evaluation in excess of 10 percent for a fracture of the 5th metacarpal of the right hand.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


